Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.       The Applicant’s Arguments/Remarks filed on 02/07/2022. Claims 1-43 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 112
3.       	The following is a quotation of the 2nd Paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.        Claims 20-36 are rejected under 35 U.S.C. § 112, 2nd Paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claim 20 recites elements “means for preventing any of the retail orders from interacting, within the electronic exchange, with any of the RPI orders are not priced a minimum value more aggressive than the NBO” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function to be able to reasonably know the scope of the claim, which is therefore indefinite. 
Applicant may:

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Examiner notes all dependent claims 21-36 are rejected for depending from the rejected independent claim 20.

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.	Claims 1-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-19 are directed to a method (i.e., process), claims 20-36 are directed to a system (i.e., machine), and claims 37-43 are directed to a tangible, non-transitory computer-readable medium (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “receiving a plurality of electronic communications, the communications comprising orders for trades of one or more financial instruments in a message format comprising one or more tags and associated with a message protocol, at least one of the orders comprising a plurality of tags identifying a financial instrument for a trade, an order side, and an amount of price improvement to be applied to one of a protected national best bid (NBB) or a protected national best offer (NBO) of the financial instrument for the trade; and further wherein the orders comprise retail orders and RPI orders; preventing, any of the retail orders from interacting, within the electronic exchange, with any of the RPI orders if the RPI orders are not priced a minimum value more aggressive than the NBO; fulfilling the at least one order when the amount of the price improvement is more aggressive than a specified value of aggressiveness relative to the one of the protected NBB or the protected NBO of the financial instrument; and reporting information associated with fulfillment of the at least one order in the message format using the particular port or to a consolidated data stream at a particular interval of time.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely exchanging order fulfillment in a financial exchange market. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “at least one processor”, “participant computing devices”, and “a communication network”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “receive a plurality of electronic communications, the communications comprising orders for trades of one or more financial instruments in a message format comprising one or more tags and associated with a message protocol, at least one of the orders comprising a plurality of tags identifying a financial instrument for a trade, an order side, and an amount of price improvement to be applied to one of a protected national best bid (NBB) or a protected national best offer (NBO) of the financial instrument for the trade; further wherein the orders comprise retail orders and RPI orders; fulfill the at least one order when the amount of the price improvement is more aggressive than a specified value of aggressiveness relative to the one of the protected NBB or the protected NBO of the financial instrument; and report information associated with fulfillment of the at least one order in the message format using the particular port or to a consolidated data stream at a particular interval of time, and means for preventing any of the retail orders from interacting, within the electronic exchange, with any of the RPI orders if the RPI orders are not priced a minimum value more aggressive than the NBO.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely exchanging order fulfillment in a financial exchange market. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “at least one processor”, “participant computing devices”, and “a communication network”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of 
Regarding independent claim 37:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 37 recites the at least following limitations of “receiving a plurality of electronic communications, the communications comprising orders for trades of one or more financial instruments in a message format comprising one or more tags and associated with a message protocol, at least one of the orders comprising a plurality of tags identifying a financial instrument for a trade, an order side, and an amount of price improvement to be applied to one of a protected national best bid (NBB) or a protected national best offer (NBO) of the financial instrument for the trade; wherein the orders comprise retail orders and RPI orders; preventing, any of the retail orders from interacting, within the electronic exchange, with any of the RPI orders if the RPI orders are not priced a minimum value more aggressive than the NBO; fulfilling the at least one order when the amount of the price improvement is more aggressive than a specified value of aggressiveness relative to the one of the protected NBB or the protected NBO of the financial instrument; and reporting information associated with fulfillment of the at least one order in the message format using the particular port or to a consolidated data stream at a particular interval of time.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely 
Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 37 further to the abstract idea includes additional elements of “at least one processor”, “participant computing devices”, and “a communication network”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-19, 21-36, and 38-43 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 21: Dependent claims 2 and 21 add additional limitations of “wherein the at least one order comprises a buy order having an interest value that is greater than the protected NBO.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 22: Dependent claims 3 and 22 add additional limitations of “wherein the at least one order comprises a sell order having an interest value that is less than the protected NBB.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 23, and 38: Dependent claims 4, 23, and 38 add additional limitations of “further comprising receiving a plurality of the orders from at least one participant computing device for a participant classified in at least two participant trading levels.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5, 24, and 39: Dependent claims 5, 24, and 39 add additional limitations of “further comprising rejecting the at least one order when the amount of price improvement of the at least one order is less aggressive than the specified value of aggressiveness of the one of the protected NBB or the protected NBO, the specified value of aggressiveness for each of the at least two participant trading levels being different from one another.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 25, and 40: Dependent claims 6, 25, and 40 add additional limitations of “wherein the participant trading levels comprise a member trading level and a non-member trading level.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7, 26, and 41: Dependent claims 7, 26, and 41 add additional limitations of “wherein the member trading level has a first amount of price improvement that is less than a second amount of price improvement of the non-member trading level.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8 and 27: Dependent claims 8 and 27 add additional limitations of “further comprising accepting orders from participant computing devices for participants classified at a specified participant trading level.” The additional limitations . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 9, 28, and 42: Dependent claims 9, 28, and 42 add additional limitations of “further comprising rejecting the at least one order when the amount of price improvement of the at least one order is less aggressive than the specified value of aggressiveness of the one of the protected NBB or the protected NBO.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to 
Regarding dependent claims 10 and 29: Dependent claims 10 and 29 add additional limitations of “wherein a participant is charged a fee for placing a price improvement order against a non-price improvement order and is provided with a monetary credit for placing the non-price improvement order against the price improvement order.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 11 and 30: Dependent claims 5, 24, and 39 add additional limitations of “further comprising publishing a liquidity identifier identifying a symbol and a buy or sell side of the at least one order.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 12: Dependent claim 12 add additional limitations of “wherein the at least one order is not open for public inspection unless the at least one order is consummated with a contra-side interest.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 13: Dependent claim 13 add additional limitations of “further comprising allowing a retail order to interact with orders other than the at least one order.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no . The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 14 and 31: Dependent claims 14 and 31 add additional limitations of “further comprising inhibiting a retail order from interacting with orders other than the at least one order.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 15, 32, and 43: Dependent claims 15, 32, and 43 add additional limitations of “further comprising receiving the plurality of electronic communications in the message format associated with the message protocol, wherein the message protocol comprises at least one of Financial Information Exchange protocol (FIX) protocol and Binary Order Entry (BOE) protocol.” The additional limitations further . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 16 and 33: Dependent claims 16 and 33 add additional limitations of “further comprising: determining, by the at least one processor, values assigned to the plurality of tags of the at least one order; and based on the values of the plurality of tags, fulfilling the at least one order when the amount of the price improvement is more aggressive than the specified value of aggressiveness relative to the one of the protected NBB or the protected NBO of the financial instrument.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because 
Regarding dependent claims 17 and 34: Dependent claims 17 and 34 add additional limitations of “wherein the at least one order comprises a tag identifying the at least one order as a price improvement order type.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 18 and 35: Dependent claims 18 and 35 add additional limitations of “wherein the at least one order identifies a ceiling price above which the trade should not be executed or a floor price below which the trade should not be executed, and the method comprises fulfilling the at least one order when the amount of the price improvement is more aggressive than the specified value of aggressiveness relative to the one of the protected NBB or the protected NBO of the financial instrument, subject to the ceiling price or the floor price.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 19 and 36: Dependent claims 19 and 36 add additional limitations of “wherein the price improvement value comprises at least $0,001 greater than the protected NBB or protected NBO for buy orders or at least $0,001 less than the protected NBB or protected NBO for sell orders.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. 	Claims 1-43 of the instant application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-43 of Patent No. 10,740,842. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with blocking merchant charges to a payment account of a user.
	For instance, claims 1-43 of the Patent No. 10,740,842 recite a system, a method, a system, and a non-transitory computer-readable medium for exchange order fulfillment. These claims of the Patent No. 10,740,842 fail to disclose “and further wherein the orders comprise retail orders and RPI orders; preventing, by the at least one processor, any of the retail orders from interacting, within the electronic exchange, with any of the RPI orders if the RPI orders are not priced a minimum value more aggressive than the NBO.”
Claims 1-43 of the instant application teach a method, a system, and a non-transitory computer-readable medium for exchange order fulfillment. It would have been wherein the orders comprise retail orders and RPI orders; preventing, by the at least one processor, any of the retail orders from interacting, within the electronic exchange, with any of the RPI orders if the RPI orders are not priced a minimum value more aggressive than the NBO as taught by claims 1-43 of the instant application to a retail price improvement (RPI).

Response to Applicant’s Arguments
10.	Double Patenting: Applicant’s arguments with respect to amended claims 1-43 that are rejected under statutory Double Patenting Rejection have been considered. However, Examiner hereby rejects claims 1-43 of the instant application on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-43 of Patent No. 10,740,842. See details of the non-statutory Double Patenting Rejections of claims 1-43 in the section above.
11.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-43 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the recited claims cannot be performed by the human mind, and even assuming, for the sake of argument, that they could the claims demonstrate an integrated practical 
In response to Applicant’s arguments, the basis of the 101 rejection in the prior non-final Office action, and above, was not a “mental process,” as indicated by applicant.  The basis is, and was, that the claims include subject matter that falls within the patent ineligible subject matter category of “Certain Methods of Organizing Human Activity,” including the performance various commercial interactions (including sales activities; business relations), namely exchanging order fulfillment in a financial exchange market.
 Examiner respectfully submits that further to the abstract idea include, additional elements of a computer computing devices associated with a display, a server, and/or software programing (the additional elements) that are generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, and implement, and/or narrow the abstract idea itself (specifically, exchanging order fulfillment in a financial exchange market). Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. See details of Claim Rejections - 35 USC § 101 in the section above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.       The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Naratil (U.S. Patent. No. 7,925,566) teach system and method for trading fixed income financial instruments.
	Lebedev et al. (U.S. Patent No. 8,832,211) teach messaging methods and apparatus for use with an exchange system and/or client devices.
	Kinney et al. (U.S. Pub. No. 2002/0046152 teach method and system for credit authorization in a member exchange.
14.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.

16.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        PATENT